  Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 1 of 33




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA, the             )
STATE OF TEXAS, the STATE OF              )
COLORADO, the STATE OF INDIANA,           )
the STATE OF IOWA, the STATE OF           )
MINNESOTA, the STATE OF NEW               )
MEXICO, the STATE OF TENNESSEE,           )
the STATE OF WASHINGTON, ex rel.          )
HICHEM CHIHI,                             )
                                          )
                 Plaintiff-Relator,             Civil Action No. 4:18-cv-
                                          )
                                                00123
                                          )
           v.
                                          )
CATHOLIC HEALTH INITIATIVES;              )
CHI-ST. LUKE’S HEALTH; BAYLOR             )
COLLEGE OF MEDICINE; MEDCARE              )
BAYLOR; BONE AND JOINT CLINIC             )
OF HOUSTON; GREATER HOUSTON               )
GASTROENTEROLOGY; HOUSTON                 )
THYROID & ENDOCRINE                       )
SPECIALISTS; KIDNEY ASSOCIATES;           )
KIDNEY AND HYPERTENSION                   )
CONSULTANTS; LEACHMAN                     )
CARDIOLOGY ASSOCIATES;                    )
PULMONARY CRITICAL CARE &                 )
SLEEP MEDICINE CONSULTANTS;               )
SURGICAL ASSOCIATES OF TEXAS;             )
TEXAS ENDOCRINOLOGY GROUP;                )
THE CENTER FOR ENT; CRISTINA              )
BOCCALANDRO, M.D.; LAZARO                 )
CHEREM, M.D.; ALBERTO COLAMAR,            )
M.D.; CARL DAHLBERG, M.D.; BRIAN          )
DOUGLAS, M.D.; FAREED ELHAJ,              )
M.D.; IRVING FISHMAN, M.D.; ALAN          )
HOFFMAN, M.D.; RICHARD HUNG,              )
M.D.; MEDHAVI JOGI, M.D.; MARCIA          )
KATZ, M.D.; ZVONIMIR KRAJCER,             )
M.D.; DEWITT LEACHMAN, M.D.;              )
  Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 2 of 33




JAMES LIVESAY, M.D.; ALBERTO              )
LOPEZ, M.D.; ANDRES MESA, M.D.;           )
RON MOSES, M.D.; ISAAC RAIJMAN,           )
M.D.; JOSE FERNANDO SANTACRUZ,            )
M.D.; NAVNEET SINGH, M.D.;                )
RAMACHANDRA SISTA, M.D.; OTHER            )
UNKNOWN DEFENDANT DOCTORS,                )
                                          )
                 Defendants.              )


PROVIDER DEFENDANTS’ CONSOLIDATED REPLY IN SUPPORT
  OF MOTION TO DISMISS RELATOR’S SECOND AMENDED
                    COMPLAINT
      Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 3 of 33




                                      TABLE OF CONTENTS

                                                                                                              Page

I.      ARGUMENT .............................................................................................. 3

        A. Relator Fails to Plead a Fraudulent Scheme, because He Fails
           to Plead the Requisite Knowledge. ...................................................... 3

            1. Relator Fails to Plead Actual Knowledge. ...................................... 4

            2. Relator Fails to Plead Deliberate Ignorance or Reckless
               Disregard. ......................................................................................... 6

        B. Relator Fails to Plead that Any Submitted Claims Were False. ....... 8

            1. Relator fails to plead Provider Defendants’ FCA liability due
               to a Stark Law violation. ................................................................. 9

            2. Relator fails to plead Provider Defendants’ FCA liability due
               to an AKS violation. ....................................................................... 11

        C. Relator Fails to Satisfy Rule 9(b) ....................................................... 14

        D. The SAC Fails to Plead the Elements of a Conspiracy Claim.......... 15

        E. Baylor College of Medicine Has Immunity from Relator’s FCA
           Claims. ................................................................................................. 16

        F. The Provider Defendants Did not Waive or Concede any
           Arguments or Affirmative Defenses .................................................. 19

        G. Because Relator’s Federal FCA Claims Fail, his State Law
           Claims Fail As Well and Should Be Dismissed or, Alternatively,
           The Court Should Decline to Exercise Supplemental
           Jurisdiction over Relator’s State Law Claims ................................... 19

        H. Dismissal of the Claims Should Be with Prejudice........................... 20

II.     CONCLUSION ......................................................................................... 21




                                                        -i-
     Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 4 of 33




                                    TABLE OF AUTHORITIES

                                                                                                         Page(s)

Cases

Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ............................................................................... 3, 6, 15

Bell Atlantic Corp. v. Twombly,
   550 U.S. 544 (2007) .......................................................................................... 6

Celanese Corp. v. Coastal Water Auth.,
   475 F. Supp. 2d 623 (S.D. Tex. 2007) ..................................................... 17, 18

Daniel v. Univ. of Texas Southwestern Medical Center,
  960 F.3d 253 (5th Cir. 2020)......................................................................... 17

Parikh v. Citizens Medical Center,
  977 F. Supp. 2d 654 (S.D. Tex. 2013) ..............................................................9

United States v. Bollinger Shipyards, Inc.,
  No. 12-cv-920 SECTION: R(5), 2013 WL 393037, (E.D. La.
  Jan. 30, 2013) ...................................................................................................4

United States v. Davis,
  132 F.3d 1092 (5th Cir. 1998)....................................................................... 12

U.S. ex rel. Adrian v. Regents of Univ. of Cal.,
  363 F.3d 398 (5th Cir. 2004)......................................................................... 18

U.S. ex rel. Foster v. Bristol-Myers Squibb,
  587 F. Supp. 2d 805 (E.D. Tex. 2008) .......................................................... 14

U.S. ex rel. Gage v. Davis S.R. Aviation, LLC,
  623 Fed. App’x 622 (5th Cir. 2015) .............................................................. 20

U.S. ex rel. Grubbs v. Kanneganti,
  565 F.3d 180 (5th Cir. 2009)................................................................... 14, 15

U.S. ex rel. Health Choice Alliance, LLC, v. Eli Lilly & Co.,
  No. 5:17-cv-123-RWS-CMC, 2018 WL 4026986 (E.D. Tex. July
  25, 2018) .................................................................................................... 3, 12



                                                        - ii -
     Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 5 of 33




U.S. ex rel. Hendrickson v. Bank of Am., N.A.,
  343 F. Supp. 3d 610 (N.D. Tex. 2018) .............................................................4

U.S. ex rel. Integra Med Analytics, LLC v. Baylor Scott & White
  Health (Integra Med I),
  No. 5:17-cv-886-DAE, 2019 WL 3713756 (W.D. Tex. Aug. 5,
  2019), aff’d, 2020 WL 2787652 (5th Cir. May 28, 2020) ........................... 3, 8

U.S. ex rel. Jamison v. McKesson Corp.,
  No. 208CV214 SA DAS, 2009 WL 3176168 (N.D. Miss. Sept.
  29, 2009) .................................................................................................. 15, 16

U.S. ex rel. Kress v. Masonry Sols. Int’l, Inc.,
   No. CIV.A. 12-2380, 2015 WL 365835 (E.D. La. Jan. 26, 2015)................ 16

U.S. ex rel. Longhi v. Lithium Power Techs., Inc.,
  575 F.3d 458 (5th Cir. 2009)............................................................................3

U.S. ex rel. Nunnally v. W. Calcasieu Cameron Hosp.,
  519 F. App’x 890 (5th Cir. 2013) .................................................................. 13

U.S. ex rel. Parikh v. Brown,
  587 Fed. App’x 123 (5th Cir. 2014) ........................................................ 10, 11

U.S. ex rel. Ruscher v. Omnicare, Inc., et al. (Ruscher III),
  663 F. App’x 368 (5th Cir. 2016) .....................................................................5

U.S. ex rel. Willard v. Humana Health Plan of Tex., Inc.,
  336 F.3d 375 (5th Cir. 2003)................................................................... 13, 20

U.S. ex rel. Wismer v. Branch Banking & Trust Co.,
  No. 3:12-cv-1894-B, 2013 WL 5989312 (N.D. Tex. Nov. 12,
  2013) .................................................................................................................4

Vermont Agency of Nat. Resources v. U.S. ex rel. Stevens,
   529 U.S. 765 (2000) ....................................................................................... 16

Statutes

31 U.S.C. § 3729(b)(1) ...........................................................................................3

42 U.S.C. § 1320a-7b(b)(1) ................................................................................. 11




                                                         - iii -
     Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 6 of 33




Rules

Fed. R. Civ. P. 9(b) ..................................................................................... passim

Fed. R. Civ. P. 12(b)(6) ..................................................................................... 1, 5

Fed. R. Civ. P. 12(h) ........................................................................................... 19

Regulations

42 C.F.R. § 411.354 ........................................................................................ 9, 10

Other Authorities

Baylor College of Medicine, About Us, Statistics, available at
  https://www.bcm.edu/about-us/diversity-equity-and-
  inclusion/statistics, last visited Feb. 3, 2021 ............................................... 17




                                                       - iv -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 7 of 33




 PROVIDER DEFENDANTS’ CONSOLIDATED REPLY IN SUPPORT
  OF THEIR CONSOLIDATED MOTION TO DISMISS RELATOR’S
             SECOND AMENDED COMPLAINT

      Relator’s lengthy Opposition to the Provider Defendants’ Motion to

Dismiss fails to address the defects in the Second Amended Complaint (“SAC”).

Instead, Relator claims he does not have to plead certain elements of his

causes of action with respect to the Provider Defendants. Relator is wrong.

Rules 12(b)(6) and 9(b) require Relator to plausibly plead facts that support

each element of his FCA claims. Yet the SAC fails to allege well-pled facts as

to the following:

           That each of the 31 Provider Defendants received compensation
            from the CHI Defendants, creating a financial relationship
            (predicate Stark Law violation);

           That each Provider Defendant referred Medicare or Medicaid
            patients to the CHI Defendants for designated health services,
            which then led to a claim for reimbursement to a Government
            payor (predicate Stark Law violation);

           That each—or any—of the Provider Defendants had any intent to
            violate the AKS (predicate AKS violation);

           That each of the Provider Defendants “knew” (as defined by the
            FCA) that treating international patients referred by the CHI
            Defendants was a violation of the Stark Law or the AKS which led
            to the submission of false claims to the government (FCA
            violation);

           That each—or any—of the Provider Defendants knew of a
            purported scheme by the CHI Defendants to refer patients to
            “preferred” physicians, including whether they were on a
            purported “referral” roster (FCA violation);



                                     -1-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 8 of 33




           That each—or any—of the Provider Defendants knew that they
            were receiving unlawful compensation or benefit by treating
            international patients referred by the CHI Defendants (FCA
            violation); and

           That each—or any—of the Provider Defendants participated in an
            unlawful conspiracy to defraud the government (conspiracy to
            violate the FCA).

      Without these necessary allegations, the SAC describes merely a

program to ensure that international patients seeking services from a Houston

hospital also would receive medically necessary health care services from

Houston physician specialists. That is not a fraud scheme.

      Moreover, Relator fails to plead his allegations with Rule 9(b)

particularity, including failing to plead these allegations as to each Provider

Defendant individually—something he must do. Rule 9(b)’s purpose is not

merely to give a defendant notice of the claims against them, but also to act as

a gatekeeper from discovery and to protect defendants from meritless fraud

claims.

      Lastly, the claims against Defendant BCM should be dismissed, because

BCM has immunity from suit under the FCA as an arm of the state.

      Because the SAC fails to plead a plausible scheme to defraud the

government and fails to do so with the requisite particularity, the SAC should

be dismissed.




                                      -2-
     Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 9 of 33



I.     ARGUMENT
       A.    Relator Fails to Plead a Fraudulent Scheme, because He
             Fails to Plead the Requisite Knowledge.

       To plead an FCA violation, a complaint must allege a “scheme . . . to

submit false claims.” U.S. ex rel. Integra Med Analytics, LLC v. Baylor Scott

& White Health (Integra Med I), No. 5:17-cv-886-DAE, 2019 WL 3713756 (W.D.

Tex. Aug. 5, 2019), aff’d, 2020 WL 2787652 (5th Cir. May 28, 2020). This

requires Relator to allege that the Provider Defendants have the requisite

scienter to participate in the scheme—either: actual knowledge of falsity,

or deliberate ignorance or reckless disregard of the truth or falsity of the

information provided. See U.S. ex rel. Longhi v. Lithium Power Techs., Inc.,

575 F.3d 458, 468 (5th Cir. 2009); see also 31 U.S.C. § 3729(b)(1). The SAC

fails to do so.

       Relator is correct that he can allege knowledge generally, Fed. R. Civ.

P. 9(b), but “simple allegations that defendants possess fraudulent intent will

not satisfy Rule 9(b).” U.S. ex rel. Health Choice Alliance, LLC, v. Eli Lilly &

Co., No. 5:17-cv-123-RWS-CMC, 2018 WL 4026986, at *5 (E.D. Tex. July 25,

2018) (quoting references omitted). Further, Relator cannot allege knowledge

through conclusory statements and opinions about the law; these are not well-

pled facts, and the Court does not have accept them as true. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).




                                      -3-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 10 of 33




      As an initial matter, Relator erroneously argues it is inappropriate to

decide scienter at the pleading stage. Opp’n at 76-77. Courts in the Fifth

Circuit have consistently dismissed cases where scienter is inadequately pled.

See, e.g., U.S. ex rel. Hendrickson v. Bank of Am., N.A., 343 F. Supp. 3d 610,

635-36 (N.D. Tex. 2018) (granting motion to dismiss because relator’s vague

group pleading that “the misconduct was routine, . . . each bank was a

knowledgeable ACH participant, and . . . had a business in[c]entive to continue

receiving payments” was insufficient to plead that the defendants knowingly

violated an obligation); United States v. Bollinger Shipyards, Inc., No. 12-cv-

920 SECTION: R(5), 2013 WL 393037, at *6-8 (E.D. La. Jan. 30, 2013)

(dismissing FCA claims because United States failed to adequately allege

scienter); U.S. ex rel. Wismer v. Branch Banking & Trust Co., No. 3:12-cv-1894-

B, 2013 WL 5989312, at *7 (N.D. Tex. Nov. 12, 2013) (same).

            1.    Relator Fails to Plead Actual Knowledge.

      Relator implicitly concedes he has not pled that the Provider Defendants

had “actual knowledge.” Opp’n at 76-78. The SAC fails to allege that the CHI

Defendants told the Provider Defendants of any alleged scheme to generate

patient referrals. Relator tries to rectify this omission by alleging that “[o]n

information and belief” the CHI Defendants told the Provider Defendants

either directly or through their staff. SAC ¶284. The SAC cannot survive by

offering rank speculation on the Provider Defendants’ knowledge. Relator


                                      -4-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 11 of 33




must plead facts. See, e.g., U.S. ex rel. Ruscher v. Omnicare, Inc., et al. (Ruscher

III), 663 F. App’x 368, 375 (5th Cir. 2016). Relator attempts to distinguish

Ruscher III because it was a summary judgment motion. Opp’n at 83-84. But

Relator must still offer well-pled facts to survive a Rule 12(b)(6) motion. In

Ruscher III the court found no evidence that the defendants were told about

a scheme; here, Relator pleads no facts to support an allegation that the

Provider Defendants were told about a scheme.

      Relator includes one fact regarding one of the 31 Provider Defendants as

a basis for knowledge for that Provider Defendant: that Dr. Hoffman attended

some ISD staff meetings where ISD staff were allegedly instructed to refer “as

many patients as possible” to Dr. Hoffman. Opp’n at 76-78; SAC ¶ 160, But

even this allegation is lacking. Nowhere does Relator allege that Dr. Hoffman

was ever told—or understood that instruction to mean—that he was expected

to refer Medicare and Medicaid patients back to BSLMC. SAC ¶ 160. Rather,

Relator states that Dr. Hoffman was already a “consistent source of referrals

of Medicare and Medicaid patients.” Id. It strains credulity that Dr. Hoffman

would know that future referrals of international patients to him would be

made for the purpose of inducing him to do something he was supposedly

already doing.

      Moreover, this single allegation regarding Dr. Hoffman is inadequate to

support an allegation that each of the 31 Provider Defendants knew about the


                                        -5-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 12 of 33




referrals. Relator does not allege that Dr. Hoffman discussed this meeting with

the other Provider Defendants.       Accordingly, this isolated allegation is

insufficient to plausibly allege Dr. Hoffman’s knowledge or that of any other

Provider Defendant. These are exactly the type of threadbare, incomplete, and

conclusory allegations that Twombly, Iqbal, and their progeny have held

insufficient. See Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

            2.    Relator Fails to Plead Deliberate Ignorance or Reckless
                  Disregard.

      Relator argues in his Opposition that his scienter allegations are

sufficient under the FCA based on “deliberate ignorance” or “reckless

disregard”. Opp’n 84. But Relator fails to meet even these standards. See

Mot. at 21-25.

      Relator alleges that the “extensive volume, high frequency, and

significant value of remuneration coming from the ISD made [the scheme]

obvious and apparent[,]” SAC ¶ 282, and that the Provider Defendants’

knowledge of statutes and government guidance should have put them on

notice of “likely AKS and Stark violations[,]” Opp’n at 77-79. But these “facts”

relate to the CHI Defendants’ alleged actions or beliefs. See Opp’n at 101; SAC

¶¶149-163, 280-84. Relator does not allege that the Provider Defendants knew

they were on a referral roster or were “preferred providers.” And the small

frequency, volume, or value of benefits allegedly flowing from the CHI

                                      -6-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 13 of 33




Defendants to the Provider Defendants could not plausibly have put them on

notice that they were expected to refer patients back to BSLMC. See Mot. at

21-23, and App’x A.

      This is particularly true in Texas, where the CHI Defendants must refer

patients to outside physician specialists for certain medical treatment, because

the CHI Defendants cannot and do not employ physicians—in compliance with

Texas’s Corporate Practice of Medicine Doctrine, a crucial point of law Relator

fails to address. See Mot. at 23; Opp’n at 76-84. The Provider Defendants

would have no reason to believe that these infrequent, legally-required

referrals were intended to be rewards for past referrals or intended to induce

future referrals.

      Relator claims he has “explicitly alleged the extensive volume of the

remuneration,” citing to SAC ¶¶ 280-282. Opp’n at 84. These paragraphs,

however, contain only conclusory statements that the volume was extensive.

Relator references his exhibits and summarily concludes that they show the

extensive volume of remuneration. Opp’n at 38. As shown in the chart,

however, see Mot. at 21-23, and App’x A, the specific instances of alleged

remuneration were de minimis at best and, accordingly, insufficient to give rise

to a strong inference that the Provider Defendants would have known they

were expected to refer Medicare and Medicaid patients to the CHI Defendants

or that they were part of a purported fraud scheme. Further, Relator fails to


                                      -7-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 14 of 33




plead that the Provider Defendants knew about the aggregate “extensive”

volume before he compiled it in the SAC.

      Relator asserts that the Provider Defendants cannot offer “alternate

explanations” for their conduct at the motion to dismiss stage where facts must

be construed in favor of Relator.     See, e.g., Opp’n at 48.    The Provider

Defendants are not offering alternate explanations but are, instead,

articulating that, based on the facts pled in the SAC, Relator has only pled the

existence of a program to ensure medical care is provided for international

patients. Relator attempts to distinguish the Integra Med cases by saying that,

because his allegations rely on the AKS and the one-purpose test, Integra Med

is inapposite. Opp’n at 82. But Integra Med is on point. Like Integra Med,

here, the CHI Defendants’ referrals of the international patients to outside

specialists is consistent with the legal requirements of the Texas Corporate

Practice of Medicine Doctrine. See Mot. at 23.

      B.    Relator Fails to Plead that Any Submitted Claims Were
            False.

      Relator not only fails to plausibly plead knowledge of a fraud scheme, he

fails to sufficiently plead that any alleged claims were actually false. While

his FCA cause of action rests entirely on a false certification theory arising

from alleged violations of the Stark Law and AKS, Relator fails to plead facts

to support that the Provider Defendants violated the Stark Law or AKS, or

participated in a scheme to do so.

                                      -8-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 15 of 33



             1.   Relator fails to plead Provider Defendants’ FCA liability due
                  to a Stark Law violation.

      Relator fails to plausibly plead that any Provider Defendant violated the

Stark Law. See Mot. at 27-29; Parikh v. Citizens Medical Center, 977 F. Supp.

2d 654, 668 (S.D. Tex. 2013) (holding that to allege a Stark Law violation,

relators must plead facts to support the existence of “financial relationships

and referrals giving rise to Stark liability.”). Relator has not refuted—and

cannot refute—that the Physician Group Defendants cannot violate the Stark

Law, as Stark is intended to apply to referrals by individual physicians, not

group practices. See Mot. at 27-28; Opp’n at 93. Moreover, he fails to plead

facts to show that:

          Each of the 31 Provider Defendants had a “financial relationship”
           with the CHI Defendants. See 42 C.F.R. § 411.354;

          Each Provider Defendant referred patients to the CHI Defendants
           for designated health services; and

          Claims were submitted to Government payors as a result.

Mot. at 28-29.

      The absence of any allegations that the CHI Defendants paid

physicians—such as Dr. Watters or any of the named Provider Defendants—

who referred patients to BSLMC, is a substantive failure to plead a Stark

violation.   It is not—as Relator would have the Court believe—cured by

concepts of agency. Relator concedes this defect by obliquely referencing an

indirect compensation relationship between the CHI Defendants and the

                                     -9-
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 16 of 33




individual physicians, Opp’n at 94, and by stating that the Physician

Defendants “stand in the shoes” of their physician practices. Id. But that

exception only matters if Relator alleges a prima facie Stark violation, which

he does not.   To demonstrate that the CHI Defendants compensated the

Provider Defendants, Relator relies on two broad allegations: (1) CHI

Defendants referred international patients to the Provider Defendants for

medical treatment (which were legally required), and (2) the CHI Defendants

provided a few concierge services for the international patients’ benefits,

(which were of de minimis value to any of the Provider Defendants). See SAC

¶¶ 145-46, 148, 167; Mot. at App’x A. Not only are these actions insufficient to

constitute a “financial relationship” as defined by the Stark Law as to any of

the Provider Defendants, see 42 C.F.R. § 411.354, Relator fails to allege with

particularity that each of the Provider Defendants received this so-called

“remuneration.” Mot. at 29. Moreover, he generally pleads that such de

minimis “remuneration” led to Medicare and Medicaid referrals without

identifying referrals by each of the Provider Defendants, which is not

sufficient. See Mot. at 29. To allege FCA liability for the Provider Defendants,

Relator must allege facts to support that each of the Provider Defendants

(1) violated the Stark Law and (2) knew they were referring patients that

would lead to the submission of a false claim, despite any alleged Stark Law

violation. See, e.g., U.S. ex rel. Parikh v. Brown, 587 Fed. App’x 123, 129 (5th


                                     - 10 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 17 of 33




Cir. 2014) (“The FCA punishes ‘knowingly’ making a false claim”). Relator has

not done that.

      Recognizing that his Stark allegations are insufficient, Relator claims

without any legal support that he does not have to plead that each Provider

Defendant violated the Stark Law, Opp’n at 92, 95, 97, and summarily

concludes that the Provider Defendants could have FCA liability based on CHI

Defendants’ actions alone. Opp’n at 90, 92. Relator is wrong. For Provider

Defendants to have FCA liability predicated on a Stark violation, Relator must

sufficiently plead that each Provider Defendant violated the Stark Law and

then knowingly referred patients in connection with the Stark violation that

led to the submission of a false claim to a government payor. U.S. ex rel.

Parikh, 587 Fed. App’x at 129. Relator has not pled and is unable to plead

those essential facts.

            2.     Relator fails to plead Provider Defendants’ FCA liability due
                   to an AKS violation.

      Similarly, Relator fails to plead sufficient facts to show that any Provider

Defendant violated the AKS. See Mot. at 30-34. Relator contends that he must

only plead that the Provider Defendants acted knowingly and willfully in

receiving remuneration in return for referrals, Opp’n at 88-90, ignoring that

he has failed to plausibly allege facts that any of the Provider Defendants

received—or knew that they were receiving—remuneration in exchange for

referrals, as prohibited under the AKS. 42 U.S.C. § 1320a-7b(b)(1). Relator

                                      - 11 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 18 of 33




only vaguely alleges that the CHI Defendants referred a few international

patients to the Provider Defendants (as legally required) and provided a few

concierge services to those patients. Relator does not provide any details about

why those concierge services would constitute remuneration to the Provider

Defendants. The chart actually demonstrates just how little detail Relator

pleads regarding the remuneration to each Provider Defendant. See Mot. at

21-23, and App’x A.

      Further, Relator fails to assert facts that any of the Provider Defendants

possessed the heightened level of scienter required to plead an AKS violation—

that they acted knowingly and willfully—i.e., with the intent to violate the

law—in accepting any purported remuneration in exchange for referrals. See

United States v. Davis, 132 F.3d 1092, 1094 (5th Cir. 1998). As discussed,

Relator implicitly concedes that all of the Provider Defendants had no actual

knowledge of any purported scheme—let alone the intent to violate the law, as

required to plead an AKS violation—and relies on vague, conclusory

allegations based on “information and belief” without a factual basis for such

belief. See, e.g., Opp’n at 76-78. That is not enough to plead an AKS violation;

courts have routinely dismissed similar allegations as insufficient. See, e.g.,

Health Choice Alliance, 2018 WL 4026986, at *46-47, 50 (holding that relator

had not pled sufficient factual basis for “information and belief” allegations

regarding an AKS violation); U.S. ex rel. Foster v. Bristol-Myers Squibb, 587 F.


                                     - 12 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 19 of 33




Supp. 2d 805, 823-25 (E.D. Tex. 2008) (similar); see also U.S. ex rel. Willard v.

Humana Health Plan of Tex., Inc., 336 F.3d 375, 385 (5th Cir. 2003) (affirming

district court’s dismissal of fraud claims pled on information and belief without

any factual basis for that information and belief).

      Finally, Relator mistakenly concludes that he need not allege that each

Defendant violated the AKS, but then states that if the Provider Defendants

“acted ‘knowingly’ in referring patients to the [CHI] Defendants . . .

notwithstanding the [CHI] Defendants’ [alleged AKS violation] [the Provider

Defendants] are liable under the FCA[,]” for knowingly causing false claims to

be submitted. Opp’n at 89-90. This is a contradiction. “Knowing” referral of

patients would violate the AKS. Therefore, Relator must plead facts that the

Provider Defendants violated the AKS, which requires some connection

between the alleged kickbacks and the Provider Defendants’ referrals (e.g.,

quid pro quo), U.S. ex rel. Nunnally v. W. Calcasieu Cameron Hosp., 519 F.

App’x 890, 894 (5th Cir. 2013)—that is, that they accepted alleged

remuneration knowing that they were being induced to make referrals in

return, Opp’n at 90, and that such referrals led to claims submitted to

Government payors, Id. at 894. As explained above, Relator has not done so.

Mot. at 35-36; Section I.A, supra.




                                      - 13 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 20 of 33



      C.     Relator Fails to Satisfy Rule 9(b)

      Nothing in Relator’s Opposition justifies his failure to plead his FCA

claims with the required specificity. Mot. at 16-35. Relator asserts throughout

his Opposition that his pleading satisfies Rule 9(b), because it gives the

Defendants notice of the allegations.          But Rule 9(b) has an additional

function—to protect defendants against spurious fraud claims. U.S. ex rel.

Grubbs v. Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009) (“Rule 9(b) has long

played that screening function, standing as a gatekeeper to discovery, a tool to

weed out meritless fraud claims sooner than later.”). And the Fifth Circuit

“appl[ies] Rule 9(b) to fraud complaints with ‘bite’ and ‘without apology.’” Id.

at 185-86.

      Despite Relators assertions, he must plead with specificity how each and

every Provider Defendant violated the Stark Law, the AKS, and the FCA. He

has not done so.     He fails to allege: (i) remuneration for each Provider

Defendant, Mot. at 33-34; (ii) that each Provider Defendant referred patients

to the CHI Defendants (other than with conclusory statements)—and, in fact,

only offers one representative example of a referral by a physician who is not

even named as a Defendant, Mot. at 31-32; and (iii) details with specificity that

any claims were submitted. Relator claims that the Provider Defendants’ chart

in Appendix A indicates that he does not lump the Provider Defendants

together. Opp’n at 81. To the contrary, the chart illustrates how seldom


                                      - 14 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 21 of 33




Relator references and alleges specific facts and details as to each Provider

Defendant in the SAC, and that the bulk of Relator’s allegations are vague

assertions about the Provider Defendants as a whole.       Mot. at App’x A.

Relator’s conclusory allegations lumping the Provider Defendants together are

impermissible and fail to “establish more than a sheer possibility that [the

Provider Defendants have] acted unlawfully.” Iqbal, 556 U.S. at 678.

      D.    The SAC Fails to Plead the Elements of a Conspiracy Claim.

      Relator fails to plead the elements of an FCA conspiracy. Relator pleads

neither the existence of an unlawful agreement nor any act performed in

furtherance of that agreement. See Grubbs, 565 F.3d at 193-94. While an

express agreement may not be required, Opp’n at 100, Relator is required to

show “there was a single plan, that the alleged coconspirator shared in the

general conspiratorial objective, and that the overt act was committed in

furtherance of the conspiracy[.]” See U.S. ex rel. Jamison v. McKesson Corp.,

No. 208CV214 SA DAS, 2009 WL 3176168, at *14 (N.D. Miss. Sept. 29, 2009),

on reconsideration, No. 2:08CV214-SA-DAS, 2010 WL 1223876 (N.D. Miss.

Mar. 25, 2010). Relator concedes he has not pled an express agreement. Opp’n

at 100-01. And he has not plausibly pled that any of the Provider Defendants

shared in the conspiratorial objective—or for that matter, even knew about it.

See Section I.A, supra.




                                    - 15 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 22 of 33




      Relator’s cited cases do not compel a different conclusion. In Jamison,

the conspiracy was based on a contract and written proposal between the co-

conspirators. 2009 WL 3176168, *14. Likewise, in U.S. ex rel. Kress v. Masonry

Sols. Int’l, Inc., the co-conspirators formed a company together to perpetrate

the alleged fraud. No. CIV.A. 12-2380, 2015 WL 365835, *6 (E.D. La. Jan. 26,

2015). These cases do not support liability against the Provider Defendants

based on a complaint devoid of factual allegations about their knowledge of—

much less participation in—an alleged conspiracy.

      E.    Baylor College of Medicine Has Immunity from Relator’s
            FCA Claims.

      BCM should be classified as an arm of the state, and thus should have

immunity. See Vermont Agency of Nat. Resources v. U.S. ex rel. Stevens, 529

U.S. 765, 765, 787-88 (2000) (“A private individual may not bring suit in federal

court on behalf of the United States against a State (or state agency) under the

FCA.”).

      The Fifth Circuit’s six-factor test leads to the conclusion that BCM is

entitled to immunity. U.S. ex rel. Adrian v. Regents of Univ. of Cal., 363 F.3d

398, 401 (5th Cir. 2004).

           Statutes and case law classify BCM as an arm of the state:
            Relator concedes that BCM is classified as a state agency in statute
            and case law for at least a portion of its functions: the higher
            educational component of training medical and nursing students.
            Opp’n at 119-120. While case law does not necessarily address
            Eleventh Amendment Immunity head-on, this factor—whether
            case law classifies BCM as an arm of the state—is not dispositive

                                      - 16 -
Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 23 of 33




        on its own. See Celanese Corp. v. Coastal Water Auth., 475 F. Supp.
        2d 623, 632-34 (S.D. Tex. 2007).

       Source of funding: Relator concedes that BCM gets some of its
        funding from the state and that the Fifth Circuit does not apply “a
        bright-line rule as to the amount of private funding necessary to
        hold an entity financially independent from the state.” Opp’n at
        115, citing Daniel v. Univ. of Texas Southwestern Medical Center,
        960 F.3d 253, 258 (5th Cir. 2020).

       Limited autonomy: Relator concedes that BCM has limited
        autonomy in providing medical education due to its contracts with
        the State. Opp’n at 120. Since a significant part of BCM’s
        operations relate to educating its students, residents, and staff
        through their provision of medical services, this affects a large
        portion of BCM’s functions (see below).

       Statewide concerns: Relator concedes that BCM is part of a
        statewide effort “to provide educated doctors in the State of Texas.”
        Opp’n at 121. BCM is a college of medicine that trains its students
        in a hospital setting. BCM administers at least nine academic
        centers; nine educational programs; four degree programs; had
        over 3,600 enrolled students (including graduate students,
        residents, and fellows) and employed over 3,800 faculty and over
        7,000 staff members for the 2019-2020 school year. See Baylor
        College of Medicine, About Us, Statistics, available at
        https://www.bcm.edu/about-us/diversity-equity-and-
        inclusion/statistics, last visited Feb. 3, 2021. A judgment against
        BCM could jeopardize its ability to provide this benefit to the State
        of Texas.

       Ability to sue and be sued or hold property: In contravention
        of case law, Mot. at 45-46, Relator argues the Court should place
        greater import on the factors regarding whether BCM can sue or
        be sued and whether BCM can hold property, but cites no case law
        in support, see Opp’n at 117-18. The Court should not credit
        Relator’s assertions in the face of his failure to cite any supporting
        authority.




                                  - 17 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 24 of 33




     Applying the factors, BCM is entitled to immunity. Celanese Corp. is

instructive. 475 F. Supp. 2d at 632-34. There, the plaintiff asserted that the

Coastal Water Authority (“CWA”) had intentionally covered up damage to a

pipeline. Id.. Applying the six factors—and holding that no single factor was

dispositive on its own—the court found that:

          Statutes and case law: Although courts had not considered
           this issue, the applicable statute had called such entities
           “governmental agencies.”

          Source of funding: CWA received no state funding but was
           entirely self-sufficient. See id. at 633 (holding that there is no
           “blanket rule that a financially self-sufficient entity cannot
           qualify for Eleventh Amendment immunity.”).

          Autonomy: CWA was “subject to a moderate degree of state
           control[,]” because three of its directors were appointed by the
           governor with consent of the Texas Senate. Id. at 634.

          Statewide Concerns: CWA’s mission to protect water in its
           district was a statewide concern. Id.

          The ability to hold and use property and to sue and be
           sued: CWA did not dispute that it was authorized to hold
           property and to sue and be sued in its own name. Id.

Based on these factors, the court held that CWA was an arm of the state

entitled to Eleventh Amendment Immunity. Id. Because BCM’s position is

analogous to Celanese, the Court should find that BCM is an arm of the state

subject to immunity.




                                     - 18 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 25 of 33



      F.     The Provider Defendants Did not Waive or Concede any
             Arguments or Affirmative Defenses

      Relator claims, without any legal support, that Defendants conceded

that (1) any alleged remuneration does not qualify for a safe harbor under the

AKS or Stark Law, (2) the misconduct was material, and (3) certain of Relator’s

claims are time-barred. Opp’n at 9. Relator is wrong. Rule 12(h) instructs

that only defenses listed in Rule 12(b)(2)-(5) can be waived if they are not

included in a motion or responsive pleading. Fed. R. Civ. P. 12(h). None of the

arguments Relator claims the Provider Defendants waived are listed in Rule

12(h); thus, all of those arguments are preserved.

      G.     Because Relator’s Federal FCA Claims Fail, his State Law
             Claims Fail As Well and Should Be Dismissed or,
             Alternatively, The Court Should Decline to Exercise
             Supplemental Jurisdiction over Relator’s State Law Claims

      The Provider Defendants’ arguments for dismissal of the FCA claims are

applicable to the alleged violations of the Texas Medicaid Fraud Prevention

Act (“TMFPA”) and necessitate their dismissal. Dkt. 211 at 1-3; Dkt. 310.

Although the TMFPA’s language differs slightly from that of the FCA, this does

not compel a different conclusion regarding Relator’s TMFPA claims.     In this

case, Relator’s inability to allege well-pled facts to support an FCA violation

results in Relator’s inability to allege well-pled facts to support a TMFPA

violation.   See Dkt. 211 at 4-5, Dkt. 310 (adopting and incorporating by

reference here).




                                     - 19 -
   Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 26 of 33




      Regardless, the Court should decline to exercise supplemental

jurisdiction over the state FCA claims brought on behalf of the Plaintiff States,

and dismiss those claims without prejudice. See Mot. at 48-40.

      H.    Dismissal of the Claims Should Be with Prejudice.

      Despite Relator’s protestations to the contrary, any amendment to the

SAC would be futile and should be denied. See Willard, 336 F.3d at 387

(district court’s denial of leave to file a third amended complaint was not an

abuse of discretion).

      First, during the Court’s December 4, 2019 hearing, Relator’s counsel

represented to the Court that Relator would not seek to amend the Complaint

again, except for a very narrow purpose not applicable here. Transcript of Dec.

4, 2019 Hearing, at 20:21–21:9; 24:13–25:2.

      Second, Relator has already failed to plausibly and sufficiently plead this

action three times. There is no reason to believe Relator would have more facts

to offer given a fourth attempt. Mot. at 50.

      Finally, Relator’s request for limited discovery to link referrals to each

Provider Defendant (in direct contradiction of Relator’s representation in open

Court) illustrates the deficiency of the SAC and would not cure the defect that

he has not sufficiently pled that the Provider Defendants knew any referrals

were linked to any alleged remuneration. See Section I.A, supra. Relator

cannot be permitted a fishing expedition. U.S. ex rel. Gage v. Davis S.R.


                                      - 20 -
      Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 27 of 33




Aviation, LLC, 623 Fed. App’x 622, 623 (5th Cir. 2015) (“FCA suits are subject

to the screening function of [Rule] 9(b).”). For these reasons, Relator’s federal

claims should be dismissed with prejudice.

II.     CONCLUSION

        For the foregoing reasons, the Provider Defendants’ Motion to Dismiss

should be granted with prejudice. Furthermore, the Court should decline to

exercise jurisdiction over remaining state law claims and dismiss them because

all federal law claims have been eliminated. Mot. at 50.



 Dated: February 12, 2021                 Respectfully submitted,

                                          By: /s/ Sara A. Brinkmann

                                          Sara A. Brinkmann
                                          Texas Bar No. 24069919
                                          Reed Smith LLP
                                          811 Main Street, Suite 1700
                                          Houston, Texas 770002
                                          (713) 469-3647
                                          Fax: (713) 469-3899
                                          sbrinkmann@reedsmith.com

                                          Frederick Robinson
                                          District of Columbia Bar No. 367223
                                          Admitted Pro Hac Vice
                                          Attorney-in-Charge

                                          Reed Smith LLP, of counsel
                                          1301 K Street, N.W
                                          Suite 1000--East Tower
                                          Washington, D.C. 20005-3373
                                          (202) 414-9259


                                       - 21 -
Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 28 of 33




                                    Fax: (202) 414-9299
                                    FRobinson@reedsmith.com

                                    Counsel for Defendants Baylor
                                    College of Medicine and Baylor
                                    College of Medicine Healthcare,
                                    d/b/a      Baylor     Medcare,
                                    Ramachandra Sista, M.D., Marcia
                                    Katz, M.D.


                                    By: /s/ Christopher D. DeMeo
                                    Christopher D. DeMeo
                                    Attorney-in-Charge
                                    Texas Bar No. 00796456
                                    SEYFARTH SHAW LLP, of counsel
                                    cdemeo@seyfarth.com
                                    Kay J. Hazelwood, of counsel
                                    Texas Bar No. 09310450
                                    S.D. Texas I.D. No. 1002170
                                    khazelwood@seyfarth.com
                                    700 Milam, Suite 1400
                                    Houston, TX 77002
                                    Telephone: (713) 225-0292
                                    Facsimile: (713) 225-2340

                                    Counsel for Defendant Bone and
                                    Joint Clinic of Houston


                                    By: /s/Wayne Clawater
                                    Wayne Clawater
                                    Attorney-in-Charge
                                    SBN 04328500
                                    Federal ID: 10151
                                    Direct Dial: 713-579-1522
                                    wclawater@schlawyers.com
                                    Debra L. Elmore, of counsel
                                    SBN 17531950
                                    Federal ID: 612313
                                    delmore@schlawyers.com


                                 - 22 -
Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 29 of 33




                                    2727 Allen Parkway, Suite 500
                                    Houston, Texas 77019
                                    713.650.6600
                                    713.599-1999 Fax

                                    Counsel for Defendants Surgical
                                    Associates of Texas, P.A. and
                                    James Livesay, M.D.


                                    By: /s/Ryan Wozny
                                    Ryan Wozny
                                    Attorney-in-Charge
                                    State Bar No. 24045265
                                    Quintairos, Prieto, Wood and
                                    Boyer, P.A., of counsel
                                    ryan.wozny@qpwblaw.com
                                    Megan Nguyen, of counsel
                                    State Bar No. 24092899
                                    megan.nguyen@qpwblaw.com
                                    1700 Pacific Avenue, Suite 4545
                                    Dallas, Texas 75201
                                    (214) 754-8755 (Telephone)
                                    (214) 754-8744 (Telecopier)

                                    Counsel for Defendants Houston
                                    Thyroid & Endocrine Specialists,
                                    Medhavi Jogi, M.D., Fareed Elhaj,
                                    M.D., Lazaro Cherem, M.D., and
                                    Brian Douglas, M.D.


                                    By: /s/ R. Chad Geisler
                                    R. Chad Geisler
                                    Attorney-in-Charge
                                    James B. Hicks, of counsel
                                    Germer Beaman & Brown PLLC,
                                    of counsel
                                    One Barton Skyway
                                    1501 S Mopac Expy, Suite A400
                                    Austin, Texas 78746


                                 - 23 -
Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 30 of 33




                                    (512) 472-0288
                                    (512) 472-0721 Fax
                                    cgeisler@germer-austin.com
                                    jhicks@germer-austin.com

                                    Counsel     for    Defendants
                                    Leachman Cardiology Associates,
                                    Zvonimir Krajcer, M.D., Dewitt
                                    Leachman, M.D. and Alberto
                                    Lopez, M.D.


                                    By: /s/Frank N. Luccia
                                    Frank N. Luccia
                                    Attorney-in-Charge
                                    SBN 12664400
                                    SDBN 10384
                                    LUCCIA & EVANS, L.L.P., of
                                    counsel
                                    fnluccia@luccia-evans.com
                                    Lauren M. Virene, of counsel
                                    SBN 24087980
                                    SDBN 2166180
                                    lvirene@luccia-evans.com
                                    8 Greenway Plaza, Suite 1450
                                    Houston, Texas 77046
                                    (713) 629-0002 / Fax (713) 629-0004

                                    Counsel for Defendants
                                    Navneet Singh, M.D., Kidney and
                                    Hypertension        Consultants,
                                    Kidney     Associates,  Greater
                                    Houston Gastroenterology, and
                                    Isaac Raijman, M.D.


                                    By: /s/ John P. Scott
                                    John P. Scott
                                    Attorney-in-Charge
                                    State Bar No. 17901900
                                    Federal I.D. 1878


                                 - 24 -
Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 31 of 33




                                    Direct telephone no. 713-579-1505
                                    Email: jscott@schlawyers.com
                                    SCOTT, CLAWATER &
                                    HOUSTON, L.L.P., of counsel
                                    2727 Allen Parkway, Suite 500
                                    Houston, Texas 77019
                                    (713) 650-6600
                                    (713) 579-1599 Fax

                                    Counsel     for    Defendants,
                                    Pulmonary Critical Care and
                                    Sleep Medicine Consultants, Inc.,
                                    Carl Dahlberg, M.D., Alberto
                                    Colomer, M.D., Jose Santacruz,
                                    M.D. and Andres Mesa, M.D.


                                    By: /s/ Sam Houston
                                    Sam Houston
                                    Attorney-in-Charge
                                    Scott, Clawater & Houston,
                                    L.L.P., of counsel
                                    2727 Allen Parkway, Suite 500
                                    Houston TX 77019
                                    (713) 650-6600 ext. 117
                                    (713) 579-1517 DIRECT
                                    (713) 822-5262 MOBILE
                                    (713) 579-1599 FAX
                                    shouston@schlawyers.com

                                    Counsel for Alan Hoffman, M.D.,
                                    Irving Fishman, M.D., Cristina
                                    Boccalandro,     M.D.,    Texas
                                    Endocrinology Group, P.A., Ron
                                    Moses, M.D., Richard Hung, M.D.,
                                    and the Center for ENT.




                                 - 25 -
  Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 32 of 33




                      CERTIFICATE OF WORD COUNT

     I hereby certify that, pursuant to Judge Eskridge’s Court Procedures §

18(c) and according to Microsoft Word’s word count, the foregoing document

contains 4,870 words, in accordance with the Order on the Briefing Protocol.

Dkt. 261 (requiring Provider Defendants’ consolidated reply to be “no longer

than 5,000 words.”)

                                      /s/ Sara A. Brinkmann
                                       Sara A. Brinkmann




                                   - 26 -
 Case 4:18-cv-00123 Document 311 Filed on 02/12/21 in TXSD Page 33 of 33




                        CERTIFICATE OF SERVICE

     I hereby certify that on February 12, 2021, pursuant to Local Rule LR

5.3 and Federal Rule of Civil Procedure 5(b), that the foregoing document

was filed electronically with the Clerk of the Court using the CM/ECF and

served upon counsel of record pursuant to Local Rule LR 5.1.

                                      /s/ Sara A. Brinkmann
                                       Sara A. Brinkmann




                                   - 27 -
